Filed 9/14/20 P. v. Wright CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 THE PEOPLE,                                                  B300278

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. BA154420)
           v.

 PATRICIA WRIGHT,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Curtis B. Rappe, Judge. Affirmed.
      Marta I. Stanton, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, and Charles S. Lee and Stephanie C.
Santoro, Deputy Attorneys General, for Plaintiff and Respondent.
                       INTRODUCTION

       Patricia Wright appeals from the superior court’s order
denying her petition under Penal Code section 1170.95,1 which
allows certain defendants convicted of murder under a felony
murder or natural and probable consequences theory to petition
the court to vacate their convictions and for resentencing. Wright
argues that her petition stated a prima facie case for relief under
the statute and that the superior court erred in denying the
petition without appointing her counsel or giving Wright the
opportunity to file a brief in support of her petition. Wright,
however, was not convicted under a felony murder or natural and
probable consequences theory. She was convicted of first degree
murder with a special circumstance finding, which the superior
court properly determined after reviewing portions of the trial
transcript, the jury instructions, and this court’s opinion in
Wright’s prior appeal. Therefore, Wright did not state a prima
facie case for relief, and the superior court did not err in
summarily denying her petition.

      FACTUAL AND PROCEDURAL BACKGROUND

      A.    A Jury Convicts Wright of First Degree Murder, and
            This Court Affirms
      On September 22, 1981 police found the body of Willie
Jerome Scott, Wright’s husband, in Scott’s motor home. On
September 25, 1981 Wright made claims on two of Scott’s life
insurance policies, a $15,000 policy purchased in June 1980 and a
$25,000 policy purchased in August 1981. Wright’s brother later

1     Statutory references are to the Penal Code.




                                2
told police Wright hired Larry Slaughter to kill Scott. Wright’s
sister-in-law also told police Wright forged Scott’s signature on
the second insurance policy and admitted she killed Scott to
collect the insurance money.
       After years of investigation, the People filed a criminal
complaint against Wright in 1997, alleging she hired Slaughter to
murder Scott. A jury convicted Wright of first degree murder
(§ 187, subd. (a)) and found true the special circumstance
allegation she committed the murder for financial gain. (§ 190.2,
subd. (a)(1).) The trial court sentenced Wright to prison for life
without the possibility of parole. Wright appealed, and in 2000
this court affirmed Wright’s conviction. (People v. Wright (July
17, 2000, B133341) [nonpub. opn.].)

      B.     The Legislature Enacts Senate Bill No. 1437 and
             Establishes the Section 1170.95 Petition Procedure
       Senate Bill No. 1437 (Stats. 2018, ch. 1015, § 4), effective
January 1, 2019, amended the felony murder rule and eliminated
the natural and probable consequences doctrine as it relates to
murder by amending sections 188 and 189. New section 188,
subdivision (a)(3), provides, “Except as stated in subdivision (e) of
Section 189, in order to be convicted of murder, a principal in a
crime shall act with malice aforethought. Malice shall not be
imputed to a person based solely on his or her participation in a
crime.” New section 189, subdivision (e), provides that, with
respect to a participant in the perpetration or attempted
perpetration of a felony listed in section 189, subdivision (a), in
which a death occurs (that is, those crimes that provide the basis
for first degree felony murder), an individual is liable for murder
“only if one of the following is proven: [¶] (1) The person was




                                  3
the actual killer. [¶] (2) The person was not the actual killer,
but, with the intent to kill, aided, abetted, counseled,
commanded, induced, solicited, requested, or assisted the actual
killer in the commission of murder in the first degree. [¶]
(3) The person was a major participant in the underlying felony
and acted with reckless indifference to human life, as described
in subdivision (d) of Section 190.2.” (See People v. Galvan (2020)
52 Cal.App.5th 1134, 1140 [Senate Bill No. 1437 “eliminated the
natural and probable consequences doctrine as a basis for murder
liability, and added a requirement for felony murder that a
defendant must have been at least a major participant in the
underlying felony and have acted with reckless indifference to
human life”].)
       Senate Bill No. 1437, through new section 1170.95, also
authorizes an individual convicted of felony murder or murder
under a natural and probable consequences theory to petition the
sentencing court to vacate the conviction and to be resentenced
on any remaining counts if the individual could not have been
convicted of murder under Senate Bill No. 1437’s changes to the
definition of the crime. The petition must include a declaration
by the petitioner he or she is eligible for relief under this section,
the superior court case number and year of the petitioner’s
conviction, and a statement whether the petitioner requests the
appointment of counsel. (§ 1170.95, subd. (b)(1); see People v.
Verdugo (2020) 44 Cal.App.5th 320, 326-327, review granted
Mar. 18, 2020, S260493 (Verdugo).)2


2    The Supreme Court deferred briefing in Verdugo, supra,
S260493 pending its decision in People v. Lewis (2020) 43
Cal.App.5th 1128, review granted March 18, 2020, S260598. The
Supreme Court limited briefing and argument in Lewis to the




                                  4
       If the petition contains all required information,
section 1170.95, subdivision (c), prescribes a two-step procedure
for the court to determine whether to issue an order to show cause:
“‘The court shall review the petition and determine if the
petitioner has made a prima facie showing that the petitioner
falls within the provisions of this section. If the petitioner has
requested counsel, the court shall appoint counsel to represent the
petitioner. The prosecutor shall file and serve a response . . . and
the petitioner may file and serve a reply . . . . If the petitioner
makes a prima facie showing that he or she is entitled to relief,
the court shall issue an order to show cause.’” (Verdugo, supra,
44 Cal.App.5th at p. 327.) Thus, subdivision (c), “prescribes two
additional court reviews before an order to show cause may issue,
one made before any briefing to determine whether the petitioner
has made a prima facie showing he or she falls within section
1170.95—that is, that the petitioner may be eligible for relief—
and a second after briefing by both sides to determine whether
the petitioner has made a prima facie showing he or she is
entitled to relief.” (Verdugo, at pp. 327-328.)
       If the court determines the petitioner has made a prima
facie showing and issues an order to show cause, the court must
hold a hearing to determine whether to vacate the murder
conviction and to recall the sentence and resentence the
petitioner on any remaining counts. (§ 1170.95, subd. (d)(1); see
Verdugo, supra, 44 Cal.App.5th at p. 327.) At the hearing the


following issues: (1) May superior courts consider the record of
conviction in determining whether a defendant has made a prima
facie showing of eligibility for relief under Penal Code
section 1170.95? (2) When does the right to appointed counsel
arise under Penal Code section 1170.95, subdivision (c)?




                                 5
prosecution has the burden of proving beyond a reasonable doubt
the petitioner is ineligible for resentencing. (§ 1170.95,
subd. (d)(3).) The prosecutor and petitioner may rely on the
record of conviction or offer new or additional evidence. (See
People v. Tarkington (2020) 49 Cal.App.5th 892, 898-899, review
granted Aug. 12, 2020, S263219 (Tarkington); People v. Edwards
(2020) 48 Cal.App.5th 666, 674, review granted July 8, 2020,
S262481; People v. Lewis (2020) 43 Cal.App.5th 1128, 1136,
review granted Mar. 18, 2020, S260598.)

      C.     Wright Files a Petition Under Section 1170.95
      On January 10, 2019 Wright filed a petition for
resentencing under section 1170.95.3 On February 15, 2019 the
superior court denied Wright’s petition. The court stated it had
reviewed the petition, the file, the trial transcript including the
testimony and jury instructions, and this court’s opinion
affirming Wright’s conviction. The superior court summarily
denied the petition, finding that Wright was “not a person
convicted of felony murder or murder under a natural and
probable consequences theory since neither the argument of
counsel nor the jury instructions [was] based on either theory”
and that “the evidence at trial shows she was convicted of first
degree murder based on aiding and abetting the crime with the
specific intent to kill.” The court further found: “The evidence
also shows she was a major participant who was at the murder
and whose participation was based on the desire to obtain
financial gain from the proceeds of a recently acquired life
insurance policy on the victim which named [her] as the
beneficiary upon the victim’s death. Under these facts, to say the

3     This petition is not in the record.




                                  6
least, she acted with reckless indifference to human life.” The
court concluded: “Therefore, it cannot be said that [Wright] could
not be convicted of first or second degree murder because of the
changes to section 188 or 189 made effective January 1, 2019.”
       Wright filed another petition for resentencing under section
1170.95 in May 2019. Wright alleged she could not now be
convicted of first or second degree murder because of the changes
to Penal Code sections 188 and 189. Wright stated (a) she was
not the actual killer, (b) she did not, with the intent to kill, aid
and abet the actual killer in the commission of murder, (c) she
did not act with reckless indifference to human life as a major
participant in the underlying felony, and (d) the victim was not a
police officer. Wright also asked the court to appoint counsel for
her during the resentencing process. The superior court denied
this petition, stating it had previously denied the same petition
on February 15, 2019. Wright appealed.

                          DISCUSSION

      A.    The Superior Court Did Not Err in Determining
            Wright Is Ineligible for Resentencing
       Wright contends her petition stated a prima facie case for
relief under section 1170.95, subdivision (a), by alleging that she
was convicted of first or second degree murder under the felony
murder rule or the natural and probable consequences doctrine
and that she could not now be convicted of first or second degree
murder after the amendments to sections 188 and 189.
According to Wright, these allegations, supported by her
assertions that she was not the actual killer and that she did not,
with the intent to kill, aid and abet the actual killer in




                                 7
committing the murder, stated a prima facie case, which in turn
required the superior court to appoint counsel and order briefing.
       As we explained in Verdugo, however, the superior court,
after receiving a facially sufficient petition, may examine readily
available portions of the record of conviction to determine
whether the petitioner has made a prima facie showing and thus
falls within the provisions of section 1170.95. (Verdugo, supra, 44
Cal.App.5th at pp. 329-331.) In particular, the court may review
“the complaint, information, or indictment filed against the
petitioner; the verdict form or factual basis documentation for a
negotiated plea; and the abstract of judgment.” (Id. at
pp. 329-330; see People v. Soto (2020) 51 Cal.App.5th 1043, 1055;
Tarkington, supra, 49 Cal.App.5th at p. 908; People v. Edwards,
supra, 48 Cal.App.5th at p. 674.) The court may also review a
“court of appeal opinion, whether or not published, [that] is part
of the appellant’s record of conviction.” (Verdugo, at p. 333;
People v. Lewis, supra, 43 Cal.App.5th at p. 1138.) As we
cautioned in Verdugo, however, because at this stage the court is
only evaluating whether the petitioner has made a prima facie
showing he or she falls within the provisions of the statute, if the
petitioner’s ineligibility for resentencing under section 1170.95 is
not established as a matter of law by the record of conviction, the
court must appoint counsel if requested, direct the prosecutor to
file a response to the petition, permit the petitioner to file a reply,
and then determine, with the benefit of the parties’ briefing and
analysis, whether the petitioner has made a prima facie showing
he or she is entitled to relief. (Verdugo, at p. 330.)
       Here, the record of conviction shows that Wright was not
convicted of felony murder or murder under the natural and
probable consequences theory. The court did not instruct the jury




                                  8
on felony murder or murder under a natural and probable
consequences theory, nor is there any reference to either theory
in this court’s prior opinion. And Wright does not argue she was
convicted under either such theory. Therefore, section 1170.95
does not apply to Wright’s conviction.
       In addition, the jury found true the special circumstance
allegation she committed the murder for financial gain. (§ 190.2,
subd. (a)(1).) The version of this special circumstance instruction
used at trial, CALJIC No. 8.80 (pre June 6, 1990), instructed the
jury: “If you find beyond a reasonable doubt that the defendant
was either the actual killer or an aider or abettor, but you are
unable to decide which, then you must also find beyond a
reasonable doubt that the defendant with intent to kill aided and
abetted an actor in commission of the murder in the first degree,
in order to find the special circumstance to be true. On the other
hand, if you find beyond a reasonable doubt that Patricia Wright
was the actual killer, you need not find the defendant intended to
kill a human being in order to find the special circumstance to be
true.”4 Because the jury found the special circumstance
allegation true, it necessarily must have found Wright was either
the actual killer or (more likely) she was an aider and abettor




4      The trial court also instructed the jury with CALJIC
No. 8.81.1 (pre June 6, 1990): “To find that the special
circumstance, referred to in these instructions as murder for
financial gain, is true, each of the following facts must be proved:
[¶] 1. The murder was intentional; and [¶] 2. It was carried out
for financial gain; and [¶] 3. The defendant believed the death of
the victim would result in the desired financial gain.”




                                 9
with the intent to kill.5 (See People v. Soto, supra, 51 Cal.App.5th
at p. 1055 [“[t]he jury instructions given at a petitioner’s trial
may provide ‘readily ascertainable facts from the record’ that
refute the petitioner’s showing”].) Because either theory was still
valid after the changes made by Senate Bill No. 1437 to sections
188 and 189, Wright is ineligible for resentencing under section
1170.95. (See Tarkington, supra, 49 Cal.App.5th at p. 899
[petitioner who is the actual killer is ineligible for resentencing
under section 1170.95 because he was convicted under “a theory
that survives the changes to sections 188 and 189”]; People v.
Offley (2020) 48 Cal.App.5th 588, 595-596 [direct aiding and
abetting theory of liability survives the changes following Senate
Bill No. 1437].)
       Neither the appointment of counsel nor an order setting a
briefing schedule would have changed the fact Wright is
ineligible for relief under section 1170.95 as a matter of law. (See
People v. Law (2020) 48 Cal.App.5th 811, 825 [denial of
petitioner’s section 1170.95 petition was proper because, “[g]iven
the trial evidence, counsel would not have been able to
demonstrate in a reply brief or otherwise” the petitioner was
eligible for relief], review granted July 8, 2020, S262490;
Verdugo, supra, 44 Cal.App.5th at pp. 332-333 [if “the petitioner
has failed to make the initial prima facie showing required by
[section 1170.95,] subdivision (c), counsel need not be appointed”];

5     During closing argument, the prosecutor argued that
Wright was not the actual killer, but that she directly aided and
abetted the murder: “[Wright] didn’t kill this man. She’s not the
one. She had her man and it was Larry Slaughter. But does that
mean that she shouldn’t be responsible for this? That’s not the
law. You don’t get to set up a killing and say, ‘I’m not the actual
perpetrator. I’m not responsible.’”




                                10
but see People v. Cooper (Sept. 1, 2020, A156880) ___ Cal.App.5th
___, ___ [2020 WL 5175210, p. 10] [“a petitioner is entitled to
counsel upon the filing of a facially sufficient petition for relief
that requests counsel be appointed”].) The trial court did not err
in summarily denying her petition under section 1170.95.

      B.     The Superior Court Did Not Violate Wright’s
             Constitutional Right to Counsel
      Contrary to Wright’s contention, the superior court did not
violate her constitutional right to counsel. The relief afforded by
section 1170.95 is “not subject to Sixth Amendment analysis.
Rather, the Legislature’s changes constituted an act of lenity that
does not implicate defendants’ Sixth Amendment rights.” (People
v. Anthony (2019) 32 Cal.App.5th 1102, 1156; accord, People v.
Lopez (2019) 38 Cal.App.5th 1087, 1114-1115, review granted
Nov. 13, 2019, S258175; see People v. Lewis, supra, 43
Cal.App.5th at p. 1138 [initial eligibility determination under
section 1170.95 is analogous to a determination whether to
summarily deny a habeas corpus petition, to which no
constitutional right to counsel attaches]; cf. McGinnis v. Superior
Court (2017) 7 Cal.App.5th 1240, 1243, fn. 2 [“[a]ny right to
habeas corpus counsel, absent an order to show cause, is purely
statutory”].)




                                 11
                         DISPOSITION

     The order is affirmed.




             SEGAL, J.




We concur:




             PERLUSS, P. J.




             FEUER, J.




                              12